Citation Nr: 9920849	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-36 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1957. He died in August 1989.  The appellant is his widow.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
denying entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.
 
At a hearing before a VA hearing officer in March 1992,  the 
appellant was informed that adjudication of her claim for DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
would be held in abeyance, i.e., stayed, pending the outcome 
of a case then on appeal in the federal court system.  VA 
appealed from a decision of the United States Court of 
Veterans Appeals (Court) in Gardner v. Derwinski, 1 Vet.App. 
584 (1991), invalidating the regulation which had previously 
governed the adjudication of claims under 38 U.S.C.A. § 1151.  
The Court's decision was affirmed by the United States Court 
of Appeals for the Federal Circuit in Gardner v. Brown, 5 
F.3d 1456 (Fed.Cir. 1993), and was subsequently appealed to 
the Supreme Court of the United States (Supreme Court).
 
On December 12, 1994, the Supreme Court issued its decision 
in Brown v. Gardner, 115 S.Ct. 552 (1994), affirming the 
earlier decisions of the Court and the United States Court of 
Appeals for the Federal Circuit. On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirements of 38 C.F.R. § 3.358(c)(3), in order to conform 
the controlling regulation to the Supreme Court's decision.  
The Board's stay on the adjudication of claims affected by 
the Gardner decision was ultimately lifted, and this case 
came before the Board for appellate consideration.

The Board remanded the case in May 1996 for procedural 
development.  The development requested on remand was 
completed, and the case has been returned to the Board for 
continuation of appellate review.  

Recently, Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event. Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The 
appellant's claim for DIC benefits pursuant to section 1151 
was filed in August 1989.  Accordingly, the claim must be 
adjudicated in accordance with the earlier version of 38 
U.S.C.A. § 1151 and the March 16, 1995 amended regulations.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence is required here.


FINDING OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial witness that her 
claim of entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 is plausible.


CONCLUSION OF LAW

The claim of entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The death certificate shows that the veteran died on August 
[redacted], 1989, at age 55, from hypertensive arteriosclerotic heart 
disease and coronary artery disease, due to or a consequence 
of emphysema and arrhythmia.  An autopsy was performed, and 
the cause of the veteran's death was attributed to idiopathic 
congestive cardiomyopathy and complications thereof.  The 
autopsy report indicates that findings within the heart were 
similar to those found in victims of sudden cardiac death and 
were the type that predispose to lethal cardiac arrhythmia, 
which was probably the mechanism of death.  Hypertensive 
atherosclerotic coronary heart disease and advanced 
symptomatic pulmonary emphysema and complications thereof 
were considered to be substantial or contributory or 
aggravating causes of death.

VA outpatient reports reflect the veteran's evaluation and 
treatment from November 1982 to June 1989 for various 
conditions, including congestive heart failure, hypertension, 
and chronic obstructive pulmonary disease.  Also noted was a 
history of premature ventricular contractions and atrial 
fibrillation.  The veteran was hospitalized by VA in 
September 1983 for congestive heart failure, most likely 
secondary to dilated cardiomyopathy.  Other diagnoses were 
mild hypertension and chronic obstructive pulmonary disease.  
Hospitalization in November 1987 was for congestive heart 
failure with cardiomyopathy.  Additional diagnoses were 
chronic obstructive pulmonary disease, hypertension, and 
probable atypical pneumonia.  

The veteran presented at a VA outpatient clinic on August 3, 
1989, complaining of cold symptoms and chest congestion.  It 
was noted that he had a history of chronic obstructive 
pulmonary disease and heart failure.  Clinical examination 
showed that body temperature was 98.7 degrees; pulse rate was 
100 beats per minute; respiratory rate was 28 breaths per 
minute; blood pressure was 130/80.  There was nasal septal 
hyperemia.  The heart had occasional atrial premature 
contractions; no heart murmurs were heard; S1 and S2 sounds 
were detected.  The lungs had diminished breath sounds.  The 
assessments were upper respiratory infection; chronic 
obstructive pulmonary disease; and arteriosclerotic heart 
disease, status post congestive heart failure.  The veteran 
was prescribed Ampicillin, Alupent Inhaler, and Actifed.  

The veteran again presented at a VA outpatient clinic on 
August 8, 1989, reporting that he could not sleep and was 
still congested.  His history of chronic obstructive 
pulmonary disease and congestive heart failure was noted.  It 
was found that body temperature was 97.8 degrees; that pulse 
rate was 100 beats per minute; that respiration rate was 22 
breaths per minute; and that blood pressure was120/80.  On 
clinical inspection, the veteran had nasal congestion.  The 
lungs had diminished breath sounds.  A chest x-ray revealed 
chronic obstructive pulmonary disease with chronic appearing 
interstitial changes in the lung bases.  The assessments were 
chronic obstructive pulmonary disease; cardiomegaly; and 
insomnia, with a suspected psychologic component.  Lasix and 
Alupent were prescribed.  The veteran was referred for a 
psychiatric consultation.  The veteran complained of insomnia 
and of a respiratory infection.  His history of congestive 
heart failure and chronic obstructive pulmonary disease was 
noted.  The impression on Axis I was that he had adjustment 
disorder with anxious mood.  He was prescribed Restoril.

A statement from the appellant in support of her claim was 
received in August 1989.  She contended that the veteran's 
death resulted from VA's failure to provide proper care when 
the veteran presented to the emergency room of a VA hospital.  
She claimed that, on August 3, 1989, he complained of 
breathing problems, and that he was treated for cold symptoms 
and given Triprolidine and Pseudoephedrine, medications which 
are contraindicated for heart conditions.  She maintained 
that, on August 8, 1989, the veteran returned to the 
emergency room of the VA hospital, complaining of sleep 
problems and difficulty breathing; that he was referred to a 
psychiatrist, although he had no history of psychiatric 
problems; and that he was given temazepam, 30 mgs.  She 
asserted that temazepam is a medication which is 
contraindicated for heart conditions, and pointed out that 
the veteran died the night after he began taking temazepam.  
She stated that an EKG was not performed when the veteran was 
evaluated at the VA clinic on August 3, 1989, or August 8, 
1989.  She argued that an EKG would have identified a crisis 
which, in turn, would have led to the veteran's admission to 
the hospital where corrective measures would have been taken 
to treat his heart condition.

A hearing was held before an RO hearing officer in March 
1992.  Testimony from the appellant and her son was 
cumulatively to the effect that the veteran's health 
continued to deteriorate after his visit to a VA emergency 
room, on August 3, 1989, for flu symptoms.  They claimed that 
the veteran should have been hospitalized, especially after 
his second visit to the VA emergency room, on August 8, 1989, 
when he was unable to sleep and was having acute difficulty 
breathing.  They asserted that VA disregarded the veteran's 
history of heart disease, and instead wrongly regarded his 
insomnia as a psychological problem.  They insisted that the 
veteran should not have been prescribed Restoril, a sleeping 
pill, on August 8, 1989, arguing that the effects of that 
medication left him unable to call for help during his 
cardiac crisis.

Additional items of evidence were added to the record 
subsequent to the Board's May 1996 remand order.  They are 
referenced below.

A February 1997 statement from a VA physician relates that a 
review had been made of the veteran's medical chart and 
coroner's reports.  It was the physician's opinion that the 
veteran died because of multiple pathological findings.  The 
physician did not believe that the drug, Restoril, 
contributed in any material degree to the veteran's demise.  
The physician went on to state that, in hindsight, it would 
have been a medically prudent judgment to have hospitalized 
the veteran, even if his demise was just a matter of time.

A subsequent, undated statement, from another VA physician 
indicates that a review had been made of the documentation of 
the veteran's treatment by VA on August 8, 1989.  That review 
showed that the veteran was seen for an upper respiratory 
tract infection and insomnia.  Vital signs and a chest x-ray 
were without pathological indications.  The veteran was 
treated with bronchodilators and referred to psychiatry.  He 
received Restoril, 30 mg, P.O. HS, PRN.  It was the 
physician's opinion that the cause of the veteran's demise 
was related to his underlying medical conditions, rather than 
to Restoril.

Data in the rebuilt claims folder indicate that the veteran's 
original claims folder was destroyed.  The Board's May 1996 
remand order directed the RO to document efforts to locate 
any additional claims folder.  The New York, New York RO 
contacted the RO's at Buffalo and Philadelphia, both of which 
advised that a search of files had been conducted and that 
the veteran's claims folder had not been located.  A 
communication relates that the search included a check of 
locked files, regular files, loose mail, and rating 
documents.  According to VA procedures for tracing claims 
folders, an exhaustive search was made at the Buffalo RO and 
Philadelphia RO, as these were the locations believed most 
likely to have custody of the missing claims folder.  In 
addition, information about the missing claims folder was 
"circularized," a process whereby a nationwide search of VA 
regional offices was conducted to locate the missing claims 
folder.  Attempts to locate any additional claims folder were 
not successful.  A May 1999 report of contact summarizes the 
steps taken by the New York, New York RO to locate the 
missing claims folder.  



II.  Legal Analysis

The threshold question in this case is whether the appellant 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If she has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  As will be explained below, the Board finds that the 
claim is not well-grounded.  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19 (1993).  Also, where the determinative 
issue involves either medical causation or a medical 
diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

In Gardner v. Derwinski, 1 Vet.App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (Court) 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding section (c)(3), 
remained valid.  See Brown v. Gardner, 115 S. Ct. 552, 556 
n.3 (1994).  In pertinent part, 38 U.S.C.A. § 1151 provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service-connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358 (b), (c) (1).  38 C.F.R. § 3.358 (c)(3) (1998) now 
provides as follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.

The appellant asserts, in pertinent part, that the veteran's 
death was the result of treatment rendered by VA.  She claims 
that VA's administration of medications, particularly 
Restoril (temazopam), coupled with its failure to perform an 
EKG, a test which would have demonstrated the veteran's need 
for hospitalization, were the factors which led to his death.

In this case, there is no dispute that the veteran had 
organic heart disease and chronic obstructive pulmonary 
disease for several years prior to his visits to a VA 
outpatient clinic on August 3, 1989, and August 8, 1989.  
Here, the appellant contends that the failure to admit the 
veteran as an inpatient to a VA hospital, especially after he 
presented with acute breathing problems on August 8, 1989, 
resulted in an increase in his underlying 
cardiovascular/pulmonary disease, such that he suffered a 
fatal cardiac crisis.  

The RO has obtained medical opinion from two VA physicians 
which specifically refutes the appellant's contention that VA 
treatment of the veteran hastened his death.  In particular, 
both physicians pointed out that the veteran died from the 
impact of his preexisting medical conditions, rather than 
from the effects of Restoril, the medication which VA 
prescribed to him the day before he died.  

Careful note has been taken of the statement of a VA 
physician that it would have been medically prudent to have 
hospitalized the veteran after he presented at a VA 
outpatient clinic in early August 1989.  At the same time, 
the physician stated that the veteran's demise was then 
"just a matter of time."  The Board finds that there is 
nothing in the physician's remarks that suggests that the 
decision not to admit the veteran as an inpatient, following 
his visits to a VA clinic on August 3, 1989 or August 8, 
1989, in any way hastened his death.

At bottom, the appellant's assertion is the only evidence 
linking the veteran's death to treatment at a VA medical 
facility.  Her assertion, which relates the supposed 
circumstances of the veteran's death, amounts to an opinion 
about a matter of medical causation.  As a lay person, she is 
not competent to offer a medical opinion about a matter of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  No competent medical evidence has been presented 
showing that the veteran's death is attributable to VA 
treatment.  The appellant's lay assertion alone cannot render 
a claim well-grounded in a case that requires proof of 
medical causation.  

To the extent that the appellant is asserting that the 
veteran's death was brought about by deficient or improper 
care, it should be noted that the regulations applicable to 
the disposition of this appeal do not require an evidentiary 
showing of negligence or fault on the part of VA.  However, 
governing criteria applicable here still require that the 
evidence establish that the veteran's death resulted from VA 
treatment. As previously discussed, the appellant has 
provided no competent medical opinion to support her 
assertion that the veteran died because of the treatment he 
was provided by VA.

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  As such evidence has 
not been presented, the claim is not well-grounded.


ORDER

DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
are denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

